UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01608 Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 2/29/16 Item 1. Schedule of Investments. FRANKLIN HIGH INCOME TRUST Statement of Investments, February 29, 2016 (unaudited) Franklin High Income Fund Shares/ Country Warrants Value Common Stocks and Other Equity Interests 0.0%  Consumer Services 0.0%  a,b Station Casinos Inc., wts., 6/17/18 United States $ Transportation 0.0%  a CEVA Holdings LLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $5,172,824) Convertible Preferred Stocks 0.1% Transportation 0.1% a CEVA Holdings LLC, cvt. pfd., A-1. United Kingdom a CEVA Holdings LLC, cvt. pfd., A-2. United Kingdom Total Convertible Preferred Stocks (Cost $11,036,794) Principal Amount* Corporate Bonds 91.5% Automobiles & Components 2.1% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States senior note, 5.125%, 11/15/23 United States c International Automotive Components Group SA, senior secured note, 144A, 9.125%, 6/01/18 United States Banks 4.1% d Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States CIT Group Inc., senior note, 5.375%, 5/15/20 United States senior note, 5.00%, 8/15/22 United States d Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States d JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom sub. note, 5.125%, 5/28/24 United Kingdom Capital Goods 2.9% c Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada c CBC Ammo LLC/CBC FinCo Inc., senior note, 144A, 7.25%, 11/15/21 Brazil c DigitalGlobe Inc., senior note, 144A, 5.25%, 2/01/21 United States Navistar International Corp., senior bond, 8.25%, 11/01/21 United States TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States c senior sub. bond, 144A, 6.50%, 5/15/25 United States senior sub. note, 6.00%, 7/15/22 United States c Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Commercial & Professional Services 0.8% c Acosta Inc., senior note, 144A, 7.75%, 10/01/22 United States 20,000,000 $ 17,700,000 b,e Goss Graphic Systems Inc., senior sub. note, 12.25%, 11/19/05 United States 9,053,899 905 United Rentals North America Inc., senior bond, 5.75%, 11/15/24. United States 15,000,000 14,697,000 32,397,905 Consumer Durables & Apparel 2.3% KB Home, senior bond, 7.50%, 9/15/22 United States 25,000,000 23,812,500 senior note, 4.75%, 5/15/19 United States 11,000,000 10,560,000 senior note, 7.00%, 12/15/21 United States 10,000,000 9,550,000 c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.875%, 4/15/23 United States 15,000,000 13,875,000 senior note, 144A, 5.625%, 3/01/24 United States 25,000,000 22,500,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 15,000,000 15,300,000 95,597,500 Consumer Services 4.3% c 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 25,000,000 26,125,000 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 15,000,000 15,300,000 c 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 30,000,000 22,950,000 c,e Fontainebleau Las Vegas, senior secured bond, first lien, 144A, 11.00%, 6/15/15 United States 20,000,000 39,500 c International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25. United States 26,500,000 23,783,750 senior secured note, 144A, 6.25%, 2/15/22 United States 22,000,000 20,845,000 MGM Resorts International, senior note, 6.625%, 12/15/21 United States 10,000,000 10,675,000 senior note, 6.00%, 3/15/23 United States 15,000,000 15,412,500 c Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 21,700,000 20,804,875 c Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 22,500,000 20,868,750 176,804,375 Diversified Financials 3.9% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 9,250,000 9,284,688 senior note, 4.625%, 10/30/20 Netherlands 5,800,000 5,897,875 senior note, 5.00%, 10/01/21 Netherlands 15,000,000 15,431,250 senior note, 4.625%, 7/01/22 Netherlands 15,900,000 15,939,750 Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany 25,000,000 21,381,250 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 5,000,000 5,209,450 senior note, 4.625%, 9/15/23 United States 10,000,000 9,825,000 Navient Corp., senior note, 5.50%, 1/15/19 United States 30,000,000 29,775,000 senior note, 4.875%, 6/17/19 United States 4,000,000 3,810,000 senior note, 5.00%, 10/26/20 United States 12,500,000 11,062,500 senior note, 5.875%, 3/25/21 United States 5,000,000 4,406,250 c Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 10,000,000 10,412,500 c OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States 18,000,000 16,897,500 159,333,013 |2 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Energy 11.0% c,e Alpha Natural Resources Inc., second lien, 144A, 7.50%, 8/01/20. United States $ Atlas Energy Holdings Operating Co. LLC/Atlas Resource Finance Corp., senior note, 7.75%, 1/15/21 United States senior note, 9.25%, 8/15/21 United States BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States California Resources Corp., c secured note, second lien, 144A, 8.00%, 12/15/22 United States senior bond, 6.00%, 11/15/24 United States senior note, 5.50%, 9/15/21 United States c Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 144A, 7.75%, 4/15/23 United States CGG SA, senior note, 6.50%, 6/01/21 France senior note, 6.875%, 1/15/22 France Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 United States senior bond, 7.625%, 11/15/22. United States senior note, 9.875%, 10/01/20 United States CHC Helicopter SA, senior note, 9.375%, 6/01/21 Canada senior secured note, first lien, 9.25%, 10/15/20 Canada c Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22. United States Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States Compressco Partners LP/Finance Corp., senior note, 7.25%, 8/15/22 United States CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States senior note, 8.00%, 4/01/23 United States c Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 144A, 6.25%, 4/01/23 United States Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20. United States senior secured bond, first lien, 5.875%, 1/15/24 United States senior secured bond, first lien, 5.50%, 6/01/27 United States Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States c senior secured note, second lien, 144A, 11.00%, 3/15/20 United States c EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States c Ferrellgas LP/Ferrellgas Finance Corp., senior note, 144A, 6.75%, 6/15/23 United States c,f Goodrich Petroleum Corp., second lien, 144A, 8.00%, 3/15/18 United States g secured note, second lien, 144A, 8.875%, 3/15/18 United States g f Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States senior note, 8.875%, 5/15/21 United States c senior secured note, third lien, 144A, 13.00%, 2/15/22 United States |3 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) c Kinder Morgan Inc., senior secured bond, first lien, 144A, 5.625%, 11/15/23 United States $ c Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20. United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States Memorial Production Partners LP/Memorial Production Finance Corp., senior note, 7.625%, 5/01/21 United States senior note, 6.875%, 8/01/22 United States Memorial Resource Development Corp., senior note, 5.875%, 7/01/22 United States Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States c Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21. United States Oasis Petroleum Inc., senior note, 6.875%, 3/15/22. United States PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States c,f Peabody Energy Corp., secured note, second lien, 144A, 10.00%, 3/15/22 United States Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States QEP Resources Inc., senior bond, 5.375%, 10/01/22. United States senior bond, 5.25%, 5/01/23 United States Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States first lien, 5.625%, 4/15/23 United States senior secured note, first lien, 5.625%, 3/01/25 United States Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States senior note, 6.125%, 1/15/23 United States c Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22 United States c Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States Vanguard Natural Resources LLC/Finance Corp., senior note, 7.875%, 4/01/20 United States W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States WPX Energy Inc., senior note, 6.00%, 1/15/22 United States senior note, 8.25%, 8/01/23 United States Food, Beverage & Tobacco 3.0% Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States c Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States c JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States senior note, 144A, 8.25%, 2/01/20 United States senior note, 144A, 7.25%, 6/01/21 United States Post Holdings Inc., senior note, 7.375%, 2/15/22 United States c senior note, 144A, 6.75%, 12/01/21 United States c senior note, 144A, 6.00%, 12/15/22 United States Health Care Equipment & Services 6.4% Alere Inc., senior sub. note, 6.50%, 6/15/20 United States CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States senior note, 7.125%, 7/15/20 United States senior note, 6.875%, 2/01/22 United States |4 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Health Care Equipment & Services (continued) CHS/Community Health Systems Inc., (continued) senior secured note, 5.125%, 8/01/21 United States $ senior secured note, first lien, 5.125%, 8/15/18 United States DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States senior bond, 5.00%, 5/01/25 United States senior note, 5.75%, 8/15/22 United States HCA Inc., senior bond, 5.875%, 5/01/23 United States senior bond, 5.375%, 2/01/25 United States senior secured bond, first lien, 5.875%, 3/15/22 United States senior secured bond, first lien, 5.25%, 4/15/25 United States senior secured note, first lien, 5.00%, 3/15/24 United States Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States senior note, 5.00%, 3/01/19 United States senior note, 5.50%, 3/01/19 United States senior note, 8.125%, 4/01/22 United States senior note, 6.75%, 6/15/23 United States c Vizient Inc., senior note, 144A, 10.375%, 3/01/24 United States Materials 13.7% ArcelorMittal, senior note, 6.50%, 3/01/21 Luxembourg senior note, 6.125%, 6/01/25 Luxembourg c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg senior note, 144A, 7.00%, 11/15/20 Luxembourg senior note, 144A, 6.00%, 6/30/21 Luxembourg h senior secured note, 144A, FRN, 3.512%, 12/15/19 Luxembourg c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18. Australia c Blue Cube Spinco Inc., senior bond, 144A, 10.00%, 10/15/25 United States c Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24. Mexico c Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25. Mexico senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico c The Chemours Co., senior bond, 144A, 7.00%, 5/15/25 United States senior note, 144A, 6.625%, 5/15/23 United States c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada c First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada senior note, 144A, 7.00%, 2/15/21 Canada c FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 . Australia Novelis Inc., senior note, 8.75%, 12/15/20 Canada c Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States senior note, 144A, 5.875%, 8/15/23 United States c Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States senior note, 144A, 6.50%, 2/01/22 United States |5 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) c Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States $ Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States senior note, 8.50%, 5/15/18 United States senior note, 9.00%, 4/15/19 United States senior note, 9.875%, 8/15/19 United States senior note, 8.25%, 2/15/21 United States c Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States senior note, 5.125%, 10/01/21 United States c,i Summit Materials LLC/Summit Materials Finance Corp., senior note, 144A, 8.50%, 4/15/22 United States c U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, senior note, 144A, 7.375%, 5/01/21 . United States c Univar USA Inc., senior note, 144A, 6.75%, 7/15/23 United States e Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States Media 9.5% CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States senior bond, 5.125%, 2/15/23 United States c senior bond, 144A, 5.375%, 5/01/25 United States c CCOH Safari LLC, senior bond, 144A, 5.75%, 2/15/26 United States f Clear Channel Worldwide Holdings Inc., senior sub. note, 7.625%, 3/15/20. United States senior sub. note, 7.625%, 3/15/20. United States senior note, 6.50%, 11/15/22 United States senior note, 6.50%, 11/15/22 United States CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States senior note, 5.25%, 6/01/24 United States DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States senior note, 5.875%, 7/15/22 United States senior note, 5.875%, 11/15/24 United States Gannett Co. Inc., senior bond, 6.375%, 10/15/23. United States senior note, 5.125%, 10/15/19 United States senior note, 5.125%, 7/15/20 United States f iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States senior secured note, first lien, 9.00%, 9/15/22 United States c Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20. United States c Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States senior bond, 144A, 5.375%, 4/15/25 United States c Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany c Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 5/15/23 United States senior secured note, first lien, 144A, 5.125%, 2/15/25 United States |6 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Media (continued) c Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26. United Kingdom 20,000,000 $ 20,087,500 senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 20,000,000 20,162,500 c VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile 15,000,000 14,137,500 392,866,341 Pharmaceuticals, Biotechnology & Life Sciences 5.0% c AMAG Pharmaceuticals Inc., senior note, 144A, 7.875%, 9/01/23 United States 30,000,000 26,250,000 c Concordia Healthcare Corp., senior note, 144A, 7.00%, 4/15/23 Canada 25,000,000 21,875,000 c Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 20,900,000 20,900,000 senior note, 144A, 6.00%, 7/15/23 United States 13,700,000 14,042,500 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 United States 16,300,000 16,931,625 c Horizon Pharma Financing Inc., senior note, 144A, 6.625%, 5/01/23 United States 25,000,000 22,125,000 c Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 17,300,000 17,689,250 c Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 40,000,000 36,900,000 c Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 12,500,000 10,125,000 senior note, 144A, 7.50%, 7/15/21 United States 10,000,000 9,200,000 senior note, 144A, 5.625%, 12/01/21 United States 15,000,000 12,909,300 208,947,675 Real Estate 1.1% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 35,000,000 37,614,500 senior bond, 5.875%, 1/15/26 United States 7,400,000 7,751,500 45,366,000 Retailing 1.3% c Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 12,700,000 13,017,500 c Dollar Tree Inc., senior note, 144A, 5.75%, 3/01/23 United States 10,000,000 10,687,500 Netflix Inc., senior bond, 5.875%, 2/15/25 United States 10,000,000 10,525,000 senior note, 5.50%, 2/15/22 United States 20,000,000 21,100,000 55,330,000 Semiconductors & Semiconductor Equipment 0.5% c Qorvo Inc., senior bond, 144A, 7.00%, 12/01/25 United States 5,000,000 5,162,500 senior note, 144A, 6.75%, 12/01/23 United States 16,800,000 17,136,000 22,298,500 Software & Services 3.1% c BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 45,000,000 28,743,750 c First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States 30,000,000 30,262,500 secured note, first lien, 144A, 5.00%, 1/15/24 United States 18,400,000 18,733,592 senior note, 144A, 7.00%, 12/01/23 United States 14,000,000 14,014,000 c Infor (U.S.) Inc., senior note, 144A, 6.50%, 5/15/22 United States 40,000,000 34,800,000 126,553,842 |7 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Technology Hardware & Equipment 1.7% c Blackboard Inc., senior note, 144A, 7.75%, 11/15/19. United States $ c,j CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States c CommScope Inc., senior bond, 144A, 5.50%, 6/15/24 United States senior note, 144A, 5.00%, 6/15/21 United States c CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25. United States c Plantronics Inc., senior note, 144A, 5.50%, 5/31/23. United States Telecommunication Services 10.0% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States senior bond, 5.625%, 4/01/25 United States senior note, 5.80%, 3/15/22 United States c Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda c Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda senior note, 144A, 6.75%, 3/01/23 Bermuda Frontier Communications Corp., senior bond, 7.625%, 4/15/24 United States senior bond, 7.875%, 1/15/27 United States senior note, 7.125%, 1/15/23 United States Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22. Luxembourg senior bond, 5.50%, 8/01/23 Luxembourg senior note, 7.25%, 10/15/20 Luxembourg senior note, 7.50%, 4/01/21 Luxembourg c Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg c Neptune Finco Corp., senior bond, 144A, 10.875%, 10/15/25 United States b,e RSL Communications PLC, senior discount bond, 10.125%, 3/01/08 United Kingdom  senior note, 12.00%, 11/01/08 United Kingdom  Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States senior note, 6.00%, 11/15/22 United States c senior note, 144A, 9.00%, 11/15/18 United States c senior note, 144A, 7.00%, 3/01/20 United States Sprint Corp., senior bond, 7.875%, 9/15/23 United States senior bond, 7.125%, 6/15/24 United States senior note, 7.625%, 2/15/25 United States T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States senior bond, 6.375%, 3/01/25 United States senior note, 6.542%, 4/28/20 United States senior note, 6.633%, 4/28/21 United States senior note, 6.125%, 1/15/22 United States senior note, 6.731%, 4/28/22 United States c Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy |8 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Transportation 2.0% c Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States $ senior note, 144A, 9.75%, 5/01/20 United States Hertz Corp., senior note, 6.75%, 4/15/19 United States senior note, 5.875%, 10/15/20 United States senior note, 6.25%, 10/15/22 United States c Stena International SA, secured bond, 144A, 5.75%, 3/01/24. Sweden Utilities 2.8% Calpine Corp., senior bond, 5.75%, 1/15/25 United States senior note, 5.375%, 1/15/23 United States c senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States c InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 5.125%, 7/15/19 United States NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24. United States PPL Energy Supply LLC, senior bond, 6.50%, 6/01/25. United States c,e Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States Total Corporate Bonds (Cost $4,959,666,171) Senior Floating Rate Interests (Cost $30,157,943) 0.7% Household & Personal Products 0.7% h Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States Shares Litigation Trusts (Cost $) 0.0% a,b NewPage Corp., Litigation Trust United States  Total Investments before Short Term Investments (Cost $5,006,033,732) Short Term Investments (Cost $194,284,041) 4.7% Money Market Funds 4.7% a,k Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $5,200,317,773) 97.0% . Other Assets, less Liabilities 3.0% Net Assets 100.0% $ |9 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) See Abbreviations on page 13.  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At February 29, 2016, the aggregate value of these securities was $177,362, representing less than 0.01% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 29, 2016, the aggregate value of these securities was $1,875,096,005, representing 45.30% of net assets. d Perpetual security with no stated maturity date. e Defaulted security or security for which income has been deemed uncollectible. f At February 29, 2016, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. g Principal amount is stated in 1,000 Units. h The coupon rate shown represents the rate at period end. i Security purchased on a when-issued basis. j Income may be received in additional securities and/or cash. k See Note 4 regarding investments in affiliated management investment companies. |10 FRANKLIN HIGH INCOME TRUST Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin High Income Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of one fund, Franklin High Income Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |11 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At February 29, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 5,211,152,020 Unrealized appreciation $ 41,415,235 Unrealized depreciation (1,237,822,903 ) Net unrealized appreciation (depreciation) $ (1,196,407,668 ) 4. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to June 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 217,022,124 869,310,440 (892,048,523 ) 194,284,041 $ 194,284,041 $- $- 0.99 % |12 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 29, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Consumer Services $ — $ — $ 176,457 $ 176,457 Transportation. — 4,873,086 — 4,873,086 Corporate Bonds — 3,781,645,447 4,875,905 b 3,786,521,352 Senior Floating Rate Interests — 28,889,416 — 28,889,416 Litigation Trusts — — — b — Short Term Investments 194,284,041 — — 194,284,041 Total Investments in Securities $ 194,284,041 $ 3,815,407,949 $ 5,052,362 $ 4,014,744,352 a Includes common and convertible preferred stocks as well as other equity investments. b Includes securities determined to have no value at February 29, 2016. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FRN Floating Rate Note PIK Payment-In-Kind For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |13 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN HIGH INCOME TRUST By _/s/ Laura F. Fergerson_ Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By _/s/ Laura F. Fergerson_ Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2016 By _/s/ Gaston Gardey_ Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 26, 2016
